—Judgment unanimously affirmed. Memorandum: We find no basis to disturb the suppression court’s determination that the showup identification of defendant by Sergeant Smith was not impermissibly suggestive. Because the showup was proximate in time and space to the scene of the crime, it was an appropriate means of securing a prompt identification (see, People v Love, 57 NY2d 1023, 1024). Additionally, the possibility of misidentification was greatly reduced because the confirmatory identification was made by a police officer who was trained to be both accurate and objective (see, People v Morales, 37 NY2d 262; People v Rupert, 192 AD2d 1072; People v Snow, 128 AD2d 564). (Appeal from Judgment of Monroe County Court, Connell, J.—Burglary, 2nd Degree.) Present—Green, J. P., Pine, Lawton, Fallon and Davis, JJ.